

117 HR 1351 IH: Nuclear Prosperity and Security Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1351IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Latta (for himself, Ms. Cheney, Mr. Bucshon, Mr. Crenshaw, Mr. Burgess, and Mr. Walberg) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a strategic uranium reserve.1.Short titleThis Act may be cited as the Nuclear Prosperity and Security Act.2.Strategic uranium reserve(a)Establishment(1)In generalNot later than 60 days after the date of enactment of this section and subject to the availability of appropriations, the Secretary of Energy shall establish and operate a uranium reserve (in this section referred to as the Reserve) in accordance with this section.(2)Other authorityIn establishing and operating the Reserve, the Secretary of Energy shall use the authority granted to the Secretary of Energy under sections 53, 63, and 161 g. of the Atomic Energy Act of 1954 (42 U.S.C. 2073, 2093, and 2201(g)).(b)PurposesThe purposes of the Reserve are—(1)to ensure the availability of uranium mined in the United States in the event of a market disruption; and(2)to support strategic fuel cycle capabilities in the United States.(c)ExclusionThe Secretary shall exclude uranium that is mined in the United States by an entity that is owned or controlled by the Government of the Russian Federation or the People’s Republic of China or is incorporated in the Russian Federation or the People’s Republic of China from the reserve.(d)Request for informationNot later than 90 days after the date of enactment of this section, the Secretary of Energy shall publish a request for information that shall be used by the Secretary of Energy to evaluate—(1)how to operate and manage the Reserve;(2)how to acquire uranium for the Reserve, including the method of transportation and storage; and(3)the quantity and form of uranium to acquire for the Reserve.(e)Budget requestFor each fiscal year beginning after the date of enactment of this section, the Secretary of Energy shall include in the budget materials submitted in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code)—(1)a request for amounts for the acquisition, transportation, or storage of uranium in the Reserve; or(2)if such request is not included, an explanation for why such amounts are not requested.